UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7531


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

LITTLE TOM CHILDRESS,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:94-cr-40106-JLK-6)


Submitted:   February 16, 2012            Decided:   February 22, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Little Tom Childress, Appellant Pro Se. Ronald Andrew Bassford,
Assistant United States Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Little     Tom   Childress         appeals    the    district   court’s

order dismissing without prejudice his petition for a writ of

error coram nobis.            We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by     the   district    court.          United    States    v.     Childress,    No.

7:94-cr-40106-JLK-6 (W.D. Va. Oct. 31, 2011).                      We dispense with

oral    argument   because         the    facts   and     legal    contentions    are

adequately     presented      in    the    materials      before    the   court   and

argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2